Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action, and apply to this and any subsequent Office Actions. 
	This action responsive to applicant’s amendment of 5/21/2021.  Claims 1-31 are pending.  Claims 12-20 are rejected.  Claims 1-11 and 21-31are withdrawn. 

Priority
	Applicant’s claim of priority to Application 62331020, filed 05/03/2016
is acknowledged.   

Election/Restriction
	Applicant's election of invention II without traverse of the restriction requirement of 4/3/20 in is acknowledged and was made final.
Newly submitted claims 21-31 and amended claims 9-11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to an order filling device classified in B65G 1/1375 or 1373 heretofore identified as group III having separate utility for filling customer orders.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 9-11 and 21-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	 Claims 1-8 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 9-11 and 21-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claim(s) 12-16 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayduchok et al. (US8276740) in view of  Robbins (US9827958) in further view of Divine (6370466) wherein Hayduchok et al. teaches:
(re: cl 12) A material handling system for sorting a plurality of items into groups of one or more items (C 5 L 11-16, "By using a plurality of input stations, the feed rate of pieces may be increased. In addition, the input stations may be configured to process different types of items. In this way, each input station could be configured to efficiently process a particular category of items" [The disclosure describes a system for handling and processing large amounts of mail. Mail may be sorted according to address, size, etc.), wherein items of each respective group are applicable to a corresponding order to be fulfilled for a customer (can be applied to an order deliver received or being sent), comprising:
a plurality of sort destination areas (C 18 L 1-4, “...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination. Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.); a scanning system operative to identify items to be sorted to the sort destination (C 4 Lines 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device." [The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator work station is situated adjacent to the plurality of destination areas (bins);)  (c4L9-16 scans item); 
a plurality of delivery vehicles (#200) each dimensioned and arranged to receive a respective item of a plurality of items and operable to transport a received item to any destination area of the plurality of destination areas (C 2 L 61-67-“Referring now to FIGS. 1-18, an apparatus for sorting items such as documents or mail pieces is designated generally 10. The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort locations, such as output bins 190. At a loading station 310, each car 200 receives an item from an input station 50 and delivers it to the appropriate bin."-Cars are arranged to deliver sorted items dependent on the destination of the item),   

a transfer mechanism operative to transfer a received item to a selected sort destination area (c3 L 22-24-“The cars also include a loading/unloading mechanism 210, such as a conveyor, for loading pieces onto the cars and discharging the pieces from the cars.”);; and
a controller including a memory and a processor for executing instructions (c3L25-35; #50-central controller);
items are conveyed one at a time by the delivery vehicles to a respective sort destination area (c4L9-11 serially; c3L20-40- serial to the destination is one at a time ) 
for activating a first visible indicator first destination area when (C 1 L 65-67,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for 
each item to be sorted.”), for activating a first visible indicator of the plurality of visible indicators when a first item to be transferred manually to a first destination area is detected (C 15 L 44-47-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate.; C 1 L 65-67-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for each item to be sorted.”-,for activating a first visible indicator of the plurality of visible indicators when a first item to be transferred to a first destination area is detected;  C 15 L44-4-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may 
Robbins teaches what Hayduchok et al. lacks of:
determining when a destination area has accumulated a complete group of items activating a first visible indicator associated with the first sort destination area when a destination area has accumulated items applicable to a first sort destination reservation (c1 L 47-59);
Processor instructions stored in memory (c11 L 36-44-writable memory) for determining when a sort destination area is present and available to receive items and for implementing a plurality of received sort destination reservations, whereby items identified by the scanning system and corresponding to a group of items  (c1 L 47-59).
It would have been obvious at the effective time of the invention for Hayduchok et al. to test for completion of a group of items to send the item to the destination without omitting articles or needing send extra shipments to the destination as taught by Robbins.  	
It would have been obvious at the effective time of the invention for Hayduchok et al. to keep its instructions in memory or receive items and identify their destination via a scanner to read the product identification and/or directed destination as taught by Robbins.  
It would have been obvious at the effective time of the invention for Hayduchok et al. to receive items and identify therir destination via a scanner to read the product identification and/or directed destination as taught by Robbins.  

Divine teaches what Hayduchok et al. lacks of:
aligned with a corresponding sort destination area of the plurality of sort destination areas  (c6L43-56- indicator lights #40/ #40a at each array location for the directed destination);
wherein the second visible indicator and second activating a second visible indicator aligned with a second sort destination area visible indicators are at different locations. (Divine (c6L43-56- indicator lights #40/ #40a at each array location for the directed destination, plural indicator lights for each location).
	It would have been obvious at the effective time of the invention for Hayduchok et al. to have separate visible indicators aligned with each array destination to specifically direct the operator where to send the items as taught by Divine. 

Divine teaches what Hayduchok et al. lacks of:   
(re: cl 13) wherein the memory further includes instructions executable by the processor for deactivating the first visible indicator (c7 L 58-61-“If the comparison is positive (corresponding to "yes" in the test of step 118-the indicator means in question activates its own display means in a final step 120, the indicator means of the other pigeonholes naturally remaining inactive. The display can remain in operation for a predetermined duration (e.g. the time required for a capacitor to discharge), or it can depend on the sorting throughput. “ ; #120 )  
Robbins: 
when the  items applicable to the first sort destination  have been removed from the first destination area. (c7 L 30-38-realocates assignments upon removal with c10L25-49 updates display upon realocation).

	It would have been obvious at the effective time of the invention for Hayduchok et al. to deactivate a visual indicator to remove the indicator to show the location has been reallocated as available as taught by Robbins.

Hayduchok et al. teaches:
(re: cl 14) A material handling system for sorting a plurality of items into groups of one or more items, wherein items of each respective group are applicable to a corresponding order to be fulfilled, comprising:
a plurality of sort destination areas (#190 fig. 3/2) (C 18 L 1-4, “...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination. Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.); 
a scanning system operative to identify items to be sorted to the sort destination
areas (c4L9-16 scans item) ;
a plurality of delivery vehicles (#200) each dimensioned and arranged to receive a respective item of a plurality of items and operable to transport a received item to any destination area of the plurality of sort destination areas (c2 L 61-67-vehicle transports item to destination), wherein each vehicle comprises: a power source for driving the vehicle (C 3 L 20-24, “The cars 200 are , and
a transfer mechanism operative to transfer a received item to a selected sort destination area (c19 L 16-20- transfer mechanism); and
a controller including a memory and a processor configured to execute instructions, stored in memory, for determining when a sort destination area is present and available to receive items and for implementing a plurality of received sort destination reservations (C 1 L 65-67,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for  each item to be sorted.”), 
whereby items identified by the scanning system and corresponding to a group of items are conveyed one at a time by the delivery vehicles to a respective sort destination area (c3L20-40 serially;  c4L11-12 -serial means to the destination is one at a time; C 15 L 44-47-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate.; C 1 L 65-67-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for each item to be sorted.”-,for activating a first visible indicator of the plurality of visible indicators when a first item to be transferred to a first destination area is detected;  C 15 L44-4-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate; C 4 L 27-33-“For instance, the system may include an operator station having an input device and a display, such as a monitor.).
Robbins teaches:,
whereby as each sort destination area becomes available following removal of items applicable to a prior group of items, a next sort destination reservation is implemented by conveying items of a next grouping of items by the delivery vehicles- (c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1).
	It would have been obvious at the effective time of the invention for Hayduchok et al. to deactivate a visual indicator to remove the indicator to show the location has been reallocated as available as taught by Robbins.

(re: cl 15) wherein the memory further includes instructions executable by the processor for controlling the movement and operation of each delivery vehicle (C 11 L 1-4, "The car may include a reader for sensing the sensor signals and/or the indicators, as well as a central processor for controlling the operation of the vehicle in response to the sensors or indicators.”).

(re: cl 16) wherein the plurality of sort destination areas are a first plurality of sort destination areas
and the first plurality of delivery vehicles are a first plurality of delivery vehicles, the material handling system further including (¶17- router module), 
a second plurality of sort destination areas (front and back arrays fig 3);
a second plurality of delivery vehicles, wherein delivery vehicles of the first plurality
of delivery vehicles are arranged to convey items solely to the first plurality of destination
areas and delivery vehicles of the second plurality of delivery vehicles are arranged solely
to convey items to the second plurality of delivery vehicles (c17L29-52– cars on separate tracks).


(re: cl 18) wherein the plurality of destination areas are arranged into first and second vertical arrays (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." ; The sort array may be configured to expand and add additional bin tracks; Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are arrange in columns);
and the second plurality of sort destination areas are arranged into third and fourth vertical
arrays (#190 fig. 2-front and back rows of columns; #190 fig. 4 showing front and back columns in addition to the lateral rows of columns);
the system further including a track for guiding the delivery vehicles to the destination areas (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." The sort array may be configured to expand and add additional bin tracks. Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are), 
wherein the track is positioned between the first series of columns and the second series f columns so that a delivery vehicle can move vertically between the first series of columns and the second series of columns (c3 L 1-6; #130 fig 5),
first track system for guiding the first plurality of delivery vehicles to the first plurality of sort destination areas and a second track system for guiding the second plurality of delivery vehicles to the second plurality of sort destination areas, wherein the first track system is positioned between the first and second vertical arrays and wherein the second track system is positioned between the third and fourth vertical arrays so that each delivery vehicle of the first plurality of delivery vehicles can move vertically between the first and second arrays and the vehicles of the second plurality of delivery vehicles can move vertically between the third and fourth vertical arrays (#120 fig 2 between front and rear arrays, fig shows 4 columns in front with 4 in back and car with track between front and columns; c3 L 1-6; #130 fig 5; Fig 2 #190 between front and back columns).

(re: cl 19) wherein the visible indicator associated with the first destination area is adjacent to the first destination are (C15 L 44-47, “.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate."- Associated in light as car approaches ; C 4 L 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device.";[The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator workstation is situated adjacent to the plurality of destination areas bins).

(re: cl 20) wherein the controller processes instructions, stored in memory, for selectively energizing the visible indicator in accordance with a set of stored event annunciation rules (C 10 L 54-60, “For instance, the location of the cars can be controlled based on signals from sensors positioned along the track or indicators positioned along the track. In such instances, the cars may be configured to use a drive mechanism that is not synchronous as described above." [Sensor along the track provide visible signals to alert and indicate a cars path. This is a teaching of an annunciation system), 
the method comprising the steps of:: transferring, onto a delivery vehicle-C 2 L 63-65, “The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort locations, such as output bins 190."; Sorted items are transferred on to delivery cars to arrive at their delivery destination; an item to be delivered to a first destination area of the plurality of destination areas-C 8 L 4-10, “As discussed above, the system is operable to sort a variety of items to a plurality of destinations. One type of destination is a bin; a second type is a shelf or other location on which the item is to be stored; and a third type of destination is an output device that may be used to convey the item to a different location. The system may include one or more of each of these types or other types of destinations."driving the delivery vehicle along a path to the first destination area-C 17 L 11-16, “One of the issues in traffic control relates to merging at intersections 170. The problem arises when a car needs to merge onto the return rail 140. If two cars will arrive at the intersection close enough to collide, one of the cars needs to have priority and the other car needs to wait or slow down to allow the first car to go through-Controller determines priority between two cars and their associated sorted items, defining their path); initiating discharge of an item to the first destination area -C 5 L 40-44, operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device.” -The operator may manually input or process a mail piece in the event that the system cannot automatically detect the relevant information to properly sort the item. As shown in Fig. 1, the operator is equipped with a workstation including a laptop or computer display. The system must alert the operator that it is unable to scan in the item to be sorted, which is activated on the display. This is a teaching of a visual alert or annunciation system. The relevant information input defines a first sort destination based on the alert and relevant characteristics of the item (i.e. address, type, size, etc. Once the destination is determined, it is transferred manually by the operator onto the conveyor belt. Further, subsequent items scanned and sorted by the system would be to a second destination area).

 	Claim(s) 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayduchok et al. (US8276740) in view of  Robbins  (US 20110066572) in further view of Divine in further view of Vliet et al. (US20150073587) wherein Hayduchok et al. in view of Robbins teaches what was previously discussed and Vliet et al. teaches: what Hayduchok et al. lacks of: 
(re: cl 17) wherein the scanning system is dimensioned and arranged to read product identifying module marking on items (¶26-“The pulled unit of an item may be associated with the particular conveyance receptacle that it is placed in. In one embodiment, the association of a unit of an item with a particular conveyance receptacle may be performed by reading, scanning or otherwise entering an item identifier associated with the item and a conveyance receptacle identifier associated with the particular conveyance receptacle into which the unit is placed. The item identifier and receptacle identifier may be communicated to a control system 190 of the materials handling facility via wired and/or wireless communications. Each conveyance receptacle may include a unique conveyance receptacle identifier that uniquely identifies the particular conveyance receptacle in the materials handling facility. The conveyance receptacle identifier may, for example, be indicated by a bar code, QR code, Radio Frequency Identifier (RFID) device, or some other scannable or readable mechanism, mark, or tag attached to or integrated with the conveyance receptacle.” ; ¶27-“For example, units or collections of items in inventory may be marked or tagged with a bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code, serial number, and/or other designation (including proprietary designations) that may be used as item identifiers to facilitate materials handling facility operations, including, but not limited to, stowing, rebinning, picking, sorting, packing and shipping. These designations, or codes, may identify items by type, and/or may identify individual units within a type of item.”).


Response to Amendments/Arguments
	Applicant’s amendment to claim 9 and its dependent claims 10-11 and 21-31 are directed from a different invention a change of invention from a dynamic sorting array to an order filling invention.  As applicant previously had an office action on the merits, the change is a new invention, the claims are restricted out as the previous presentation of claims is an election without traverse.    The new language in independent claim 12 is directed as merely requiring it could be used with order filling so remains directed at the original invention and indendepnt claim 14 is directed at the original invention.  
	Applicant’s amendment was effective in overcoming the indefiniteness rejections under 35 USC 112(b). 
	Applicant’s arguments related to the anticipatory rejection on claims 9-10 and opbviousness rejection on claim 11 are now mooted in view of the change in invention and election by previous presentation.
	Applicant’s amendment was effective in overcoming the Obviousness rejection to claims 12 and 18-20 evidenced by Hayduchok et al. in view of Robbins.  However, Divine teaches: plurality of visible indicators, wherein at least one visible indicator of the plurality of visible indicators is aligned with a corresponding sort destination area of the plurality of sort destination areas (Divine (c6L43-56- indicator lights #40/ #40a at each array location for the directed destination).
wherein the second visible indicator and second activating a second visible indicator aligned with a second sort destination area visible indicators are at different locations. (Divine (c6L43-56- indicator lights #40/ #40a at each array location for the directed destination, plural indicator lights for each location).
Robbins teaches: Processor instructions stored in memory (c11 L 36-44-writable memory) for determining when a sort destination area is present and available to receive items and for implementing a plurality of received sort destination reservations, whereby items identified by the scanning system and corresponding to a group of items  
Hayduchok et al. teaches: 
scanning system operative to identify items to be sorted to the sort destination 
 (C 4 Lines 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device." [The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator work station is situated adjacent to the plurality of destination areas (bins);)  4.9-16 scans item; 
a plurality of delivery vehicles (#200) each dimensioned and arranged to receive a respective item of a plurality of items and operable to transport a received item to any destination area of the plurality of destination areas (C 2 L 61-67-“Referring now to FIGS. 1-18, an apparatus for sorting items such as documents or mail pieces is designated generally 10. The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort 
wherein each vehicle comprises a power source for driving the vehicle (C 3 L 20-24, “The cars 200 are semi-autonomous vehicles that each have an onboard power source and an onboard motor to drive the cars along the track 110.”), and
a transfer mechanism operative to transfer a received item to a selected sort destination area (c3 L 22-24-“The cars also include a loading/unloading mechanism 210, such as a conveyor, for loading pieces onto the cars and discharging the pieces from the cars.”);; and
a controller including a memory and a processor for executing instructions (c3L25-35; #50-central controller).
	Applicant’s amendments were insufficient and arguments unpersuasive in overcoming the obviousness rejections to claims 13-15 evidenced by Hayduchok et al. in view of  Robbins in further view of Divine.  (Re: cl 13) Divine has been incorporated into rejection of amended base claim 12.  
	Regarding claim 14 and its dependent claim 15: 
Hayduchok et al. teaches:
A material handling system for sorting a plurality of items into groups of one or more items, wherein items of each respective group are applicable to a corresponding order to be fulfilled, comprising:
a plurality of sort destination areas (#190 fig. 3/2) (C 18 L 1-4, “...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort 
a scanning system operative to identify items to be sorted to the sort destination
areas (c4L9-16 scans item);
a plurality of delivery vehicles (#200) each dimensioned and arranged to receive a
respective item of a plurality of items and operable to transport a received item to any
destination area of the plurality of sort destination areas (c2 L 61-67-vehicle transports item to destination), 
wherein each vehicle comprises a power source for driving the vehicle (C 3 L 20-24, “The cars 200 are semi-autonomous vehicles that each have an onboard power source and an onboard motor to drive the cars along the track 110.”), and
a transfer mechanism operative to transfer a received item to a selected sort destination area (c19 L 16-20- transfer mechanism); and
a controller including a memory and a processor configured to execute
instructions, stored in memory, for determining when a sort destination area is present
and available to receive items and for implementing a plurality of received sort destination
reservations (C 1 L 65-67,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for 
each item to be sorted.”), 
	Hayduchok et al. has front and back vertical arrays (#190 fig 2) specifically exemplifying a 4 front x 4 rear set of columns, with vehicle (#120 fig. 2)  travel in between the front and back columns.  
,whereby as each sort destination area becomes available following removal of items applicable to a prior group of items, a next sort destination reservation is implemented by conveying items of a next grouping of items by the delivery vehicles (c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1).
	Those rejections involving Viel et al. in claim 16 are overcome via the changes to the base claim and the removal of limitations had been brought in for.  Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejection to claim 17 as the changes in base claims brought in the Divine reference in the base claim 14 previously brought in for claim 16 specifically and the Viel et al. reference still applies specifically to claim 17.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.E.B/            Examiner, Art Unit 3655
/CHARLES A FOX/            Supervisory Patent Examiner, Art Unit 3655